                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
______________________________________________________________________________

THE ESTATE OF KRISTINA ANN
FIEBRINK, by Special Administrator Nathaniel           Case No.: 18-CV-832
Cade, Jr.; THE ESTATE OF ANGELICA M.
FIEBRINK; JOSE D. MARTINEZ JR.; and
ROBERT MARTINEZ,

              Plaintiffs,

v.

ARMOR CORRECTIONAL HEALTH
SERVICES, INC.; DR. KAREN RONQUILLO-
HORTON; BROOKE SHAIKH APNP;
VERONICA WALLACE LPN; BRITENY R.
KIRK, LPN; EVA CAGE, LPN; BRANDON
DECKER APNP; MILWAUKEE COUNTY;
DAVID A. CLARKE JR.; RICHARD R.
SCHMIDT; NANCY L. EVANS; KEVIN
NYKLEWICZ; LATISHA AIKENS; BRIAN
PIASECKI; JENNIFER MATTHEWS;
LATRAIL COLE; LATOYA RENFRO; JOHN
DOES 1-10; JOHN DOES 11-20; EVANSTON
INSURANCE COMPANY; WISCONSIN
HEALTH CARE LIABILITY INSURANCE
PLAN; and WISCONSIN COUNTY MUTUAL
INSURANCE CORPORATION,

              Defendants.



       DEFENDANT ARMOR CORRECTIONAL HEALTH SERVICES, INC.'S
      BRIEF IN SUPPORT OF MOTION TO DISMISS COUNTS ONE AND TWO
                  OF PLAINTIFFS’ AMENDED COMPLAINT


       Defendant Armor Correctional Health Services, Inc. (“Armor”), by its attorneys,

Hinshaw & Culbertson LLP, submits the following brief in support of its Rule 12(b)(6) motion

for dismissal of The Estate of Kristina A. Fiebrink's ("The Estate") Count One of the Amended

Complaint, respondeat superior constitutional claims, and Count Two of the Amended

Complaint, the Monell claim, against Armor.



                                                                              302724855v1 0991053
        Case 2:18-cv-00832-AJS Filed 10/30/18 Page 1 of 21 Document 75
                                        INTRODUCTION

          Private corporations like Armor do not have respondeat superior liability under Section

1983. Therefore, the Estate's §1983 federal constitutional claims for violation of the 4th, 8th, and

14th Amendments in Count One against Armor should be dismissed.

          The Estate's Count Two Monell claim against Armor must be dismissed for three reasons:

1) It is overbroad and lacks the requisite detail; 2) there is no alleged widespread policy that

caused similar incidents; and 3) the alleged policy is not the moving force behind its alleged

injury.

                                PROCEDURAL BACKGROUND

          The Estate filed a §1983 Amended Complaint, asserting what appears to be a respondeat

superior claim against each defendant in Count One and a Monell claims against Armor,

Milwaukee County, Sheriff David Clarke, Sheriff Richard Schmidt, and Dr. Karen Ronquillo-

Horton in Count Two, as well as other claims. (ECF No. 57.) Count One appears to broadly

allege that Kristina Fiebrink did not receive constitutionally adequate care from Armor, but does

not list any Armor employees or identify any individuals responsible for the allegedly tortious

conduct described. (ECF No. 57 at ¶¶95-103.) The Estate's Monell claim against Armor broadly

alleges Armor had policies of failing to adequately supervise and train staff (ECF No. 57 at

¶¶104-110), and that it adopted de facto policies of failing to intervene and fabricating medical

records, lacked policies for staff, based medical care on prior intake assessments, and was

deliberately indifferent. (Id. at ¶¶111-124.)

                                       LEGAL STANDARD

I.        STANDARD ON MOTIONS TO DISMISS

          Rule 12(b)(6) authorizes a court to dismiss a complaint for failure to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). Under Rule 12(b)(6), a complaint must be

                                                  2
                                                                                    302724855v1 0991053
           Case 2:18-cv-00832-AJS Filed 10/30/18 Page 2 of 21 Document 75
dismissed if “there is a ‘lack of cognizable legal theory or the absence of sufficient facts alleged

under a cognizable legal theory.’” Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir.

2011). A court must accept as true “all well-pleaded allegations of material fact” but it is not

“required to accept as true allegations that contradict . . . matters properly subject to judicial

notice, or allegations that are merely conclusory, unwarranted deductions of fact, or

unreasonable inferences.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).

       When a complaint pleads facts that are merely “consistent with a defendant’s liability,” it

“stops short of the line between possibility and plausibility of entitlement to relief.” Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To determine if a complaint meets this

pleading standard, the Court must strip away conclusory statements and “look for well-pled

factual allegations, assume their veracity, and then determine whether they plausibly give rise to

an entitlement of relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012) (internal quotation

marks omitted). The ultimate determination of “whether a complaint states a plausible claim for

relief will … be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

II.    PLAINTIFFS’ RESPONDEAT SUPERIOR CLAIM MUST BE DISMISSED
       BECAUSE ARMOR IS NOT RESPONSIBLE FOR THE ALLEGED
       MISCONDUCT OF ITS WORKERS UNDER §1983

       In Count One, The Estate alleges that Ms. Fiebrink did not receive the medical care she

needed, it was obvious she had an addiction and was going to suffer withdrawals, defendants

chose to ignore the facts and policy requiring withdrawal medications and were deliberately

indifferent to the consequences of failing to provide Kristina Fiebrink with care. (ECF No. 57 at

¶¶95-103.) The Estate is asserting a claim against Armor in Count One under an imputed theory

of respondeat superior as no specific individuals are named and her broad use of the identifier

“Defendants.” Armor is one of the Defendants. However, under established case law, entities

                                                 3
                                                                                     302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 3 of 21 Document 75
like Armor do not have respondeat superior liability under Section 1983. Shields v. Ill. Dep’t of

Corr., 746 F.3d 782, 795-96 (7th Cir. 2014); Iskander v. Forest Park, 690 F.2d 126, 128 (7th Cir.

1982). This district acknowledged and applied this law and dismissed a respondeat superior

claim against Armor in another inmate case, Terry. (Terry v. Armor, et. al., Case 2:17-CV-

01112-JPS.) Armor asks it do the same in this case.

        Monell allows government entities, including private corporations like Armor which

perform work on behalf of government entities, to be held liable under Section 1983, but not on a

theory of respondeat superior. Milestone v. City of Monroe, Wis., 665 F.3d 774, 780 (7th Cir.

2011); City of Okla. City v. Tuttle, 471 U.S. 808, 810 (1985); Shields v. Ill. Dep’t of Corr., 746

F.3d 782, 789 (7th Cir. 2014). Instead, ‘[m]isbehaving employees are responsible for their own

conduct,” and “units of local government are responsible only for their policies, rather than

misconduct by their workers.” Lewis v. City of Chicago, 496 F.3d 645, 656 (7th Cir. 2007)

(quoting Fairley v. Fermaint, 482 F.3d 897, 904 (7th Cir. 2007)). For liability to attach to an

entity, a constitutional violation must be brought about by (1) an express municipal policy; (2) a

widespread, though unwritten, custom or practice; or (3) a decision by a municipal agent with

“final policymaking authority.” Darchak v. City of Chicago Bd. Of Educ., 580 F.3d 622, 629

(7th Cir. 2009).

        In Shields, the Seventh Circuit gave “fresh consideration” to the issue of whether

respondeat superior liability applies to private corporations under Section 1983. Shields v. Ill.

Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014). Armor acknowledges that the Seventh Circuit

questioned the circuit court decisions on the topic and discussed reasons to adopt a different

approach for private corporations. Shields, at 789-95. However, the court noted that every circuit

court addressing the issue has taken the same approach. Shields, at 790 & n.2. Ultimately, the

Seventh Circuit acknowledged existing case law does not allow for respondeat superior liability

                                                4
                                                                                  302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 4 of 21 Document 75
under Section 1983 for private corporations. Shields, at 795-96 (citing among other cases,

Iskander v. Vill. Of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982).

       Since Shields was decided in March 2014, neither the Seventh Circuit, sitting en banc or

pursuant to Circuit Rule 40(e), nor the Supreme Court has issued a decision overturning the case

law. Rather, both the petition for rehearing en banc and the petition for writ of certiorari were

denied in the Shields case. See Order on Petition for Rehearing and Rehearing En Banc, Shields

v. IDOC, No. 1-CV-3746 (7th Cir. May 16, 2014); Shields v. IDOC, No. 14-476, 2015 U.S.

LEXIS 443, 135 S. Ct. 1024, 190 L. Ed. 2d 832 (Jan. 12, 2015). Moreover, the Seventh Circuit

subsequently considered the issue in Hahn v. Walsh, 762 F.3d 617 (7th Cir. 2014). In Hahn, the

court determined that, if the issue were properly before it, the panel would not overrule the

Seventh Circuit precedent regarding Section 1983 respondeat superior liability, as there was no

intervening Supreme Court decision and the precedent was compatible with the decisions of

every circuit addressing the issue. Hahn, at 639-40 (citing Iskander, 690 F.2d 126). The

Supreme Court denied certiorari in the Hahn case. See Hahn v. Walsh, No. 14-691, 2015 U.S.

LEXIS 1152, 135 S. Ct. 1419, 191 L. Ed. 2d 365 (Feb. 23, 2015).

       The Estate already asserts a Monell claim in Count Two, so Count One is either improper

or duplicative. Armor asks this Court to do what it did in Terry and, based upon the established

case law cited above, dismiss the respondent superior claim alleged against it in this action. (ECF

No. 57 at ¶¶95-103.)

III.   THE ESTATE OF KRISTINA FIEBRINK HAS FAILED TO PROPERLY PLEAD
       A MONELL CLAIM

       Monell claims are subject to the pleading standard set forth in Twombly and Iqbal, which

require a plaintiff provide "some specific facts" to support the basic elements of the causes of

action. McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir. 2011); see also Braun v. Abele,

Case No. 15-CV-252-JPS, 2015 U.S. Dist. LEXIS 82574, at *4, 12 (E.D. Wis. June 25, 2015).
                                          5
                                                                                   302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 5 of 21 Document 75
As a result, boilerplate allegations and legal conclusions are disregarded in determining the

sufficiency of a Monell claim. See Braun, 2015 U.S. Dist. LEXIS 82574, at *12; McCauley, 671

F.3d at 616.

       "Factual specificity" is required to sustain a Monell claim. Braun, 2015 U.S. Dist. LEXIS

82574, at *12-13; McCauley, 671 F.3d at 616-17 ("The required level of factual specificity rises

with the complexity of the claim.") (citation omitted). This specificity is required in order to

"satisfy the rigorous standards of culpability and causation required for municipal liability."

Braun, 2015 U.S. Dist. LEXIS 82574, at *13 (citing McTernan v. City of York, PA, 564 F.3d

636, 658 (3d Cir. 2009). Factual specificity is required "both to give the opposing party notice of

what the case is all about and to show how, in the plaintiff's mind at least, the dots should be

connected." McCauley, 671 F.3d at 617 (citing Swanson v. Citibank, N.A., 614 F.3d 400, 405

(7th Cir. 2010)). While Monell claims are not subject to a heightened pleading standard, they are

inherently complex and may require greater factual support at the pleading stage. See Braun,

2015 U.S. Dist. LEXIS 82574, at **12-13 (citations omitted), McCauley, 671 F.3d at 616–17.

       The elements of a Monell claim are (1) the deprivation of a constitutional right; (2) that

was taken pursuant to a custom, policy or practice of the local government unit; and (3) was the

cause of the deprivation. Gaughan v. Crawford, Case No. 05-C-4664, 2008 U.S. Dist. LEXIS

107910, at *6 (N.D. Ill. July 24, 2008) (citing Monell v. Dep't of Social Services of New York,

436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978)).

       Under Monell, a local government unit may violate §1983 in one of three ways: (1)

through an express policy that causes a constitutional deprivation when enforced; (2) through a

widespread practice that is so permanent and well-settled as to constitute a custom or usage with

the force of law; or (3) through a constitutional injury caused by the person with final decision

policymaking authority. See Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005). To state a

                                                6
                                                                                   302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 6 of 21 Document 75
widespread practice Monell claim (the type of Monell claim The Estate has plead), a plaintiff

must allege facts tending to show the policymakers were aware of the behavior of individuals, or

that the activity was so persistent and widespread the policymakers should have known about the

behavior. See Latuszkin v. City of Chicago, 250 F.3d 502, 505 (7th Cir. 2001). The policy must

be "so permanent and well-settled as to constitute a 'custom or usage' with the force of law."

Calhoun, 408 F.3d at 379.

       The Estate's Monell claim against Armor is insufficiently pled on three grounds. First, the

Monell claim is overbroad because the allegations do not demonstrate how Armor had notice of

the alleged unlawful policy or policies at issue and because the complaint, in essence, is about

the entire spectrum of emergent medical care provided by Armor's operations at Milwaukee

County Jail. Second, the Monell claim is not sufficiently tethered to Kristina Fiebrink's alleged

individual injury in that the other incidents upon which The Estate relies to establish a

widespread practice are dissimilar to Kristina Fiebrink's own alleged constitutional injury. Third,

The Estate has not pled the requisite causal connection between any alleged policy and Kristina

Fiebrink's alleged individual injuries.

       A.      The Estate of Kristina Fiebrink's Monell Claim Must Be Dismissed Because
               It Is Overbroad.

       Monell claims must be pled with sufficient facts, not just conclusions, to put a defendant

on notice of the alleged wrongful policy or custom. See Brooks v. Ross, 578 F.3d 574, 581-82

(7th Cir. 2009) ("So, what do we take away from Twombly, Erickson, and Iqbal? First, a plaintiff

must provide notice to defendants of his claims. Second, courts must accept a plaintiff's factual

allegations as true, but some factual allegations will be so sketchy or implausible that they fail to

provide sufficient notice to defendants of the plaintiff's claim. Third, in considering the plaintiff's

factual allegations, courts should not accept as adequate abstract recitations of the elements of a

cause of action or conclusory legal statements."). Thus, allegations that are "vague, broad, and
                                               7
                                                                                      302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 7 of 21 Document 75
lacking sufficient detail to put the defendant on notice" are insufficient to support a Monell

claim. Springs v. Schwarz, Case No. 15 C 5437, 2017 U.S. Dist. LEXIS 152210, at *7 (N.D. Ill.

Sept. 19, 2017) (noting "some facts must be pleaded to put the defendant on notice of the alleged

wrongdoing"); Young v. Peoria Cty., Case No. 1:16-cv-01367-JBM, 2017 U.S. Dist. LEXIS

139919, at *12-13 (C.D. Ill. Aug. 30, 2017) (requiring the Monell plaintiff to provide allegations

"specific and sufficient" for the defendants "to be put on notice as to the policies or customs

personal to them" the plaintiff claimed were a Monell violation). In evaluating motions to

dismiss or motions for judgment on the pleadings on Monell claims, district courts within the

Seventh Circuit have determined overbroad Monell claims are properly dismissed at the pleading

stage on several grounds.

        First, a Monell claim is properly dismissed if it refers to policies so broadly, and without

sufficient specificity, that a defendant is not given notice of the specific policy alleged to be

unlawful. In Chaparro v. Powell, for example, the plaintiff based his Monell claim on an alleged

widespread practice or custom he described as the "code of silence," or "city-wide acceptance of

police misconduct," alleging instances of police misconduct "spanning two decades not directly

related to his arrest." Case No. 07 C 5277, 2008 U.S. Dist. LEXIS 834, at *5-6 (N.D. Ill. Jan. 2,

2008). Upon the city's motion to dismiss, the court agreed with the city the Monell claim was

deficiently overbroad:

               Count IX is deficient. The factual allegations fail to plausibly
               suggest a policy cognizable under Monell. The custom or policy
               underlying a Monell claim cannot be so amorphous that it
               effectively exposes a municipality to respondeat superior liability.
               See Bd. of the County Comm'rs, 520 U.S. at 403. Chaparro relies
               on a purported "code of silence" based on numerous, tenuously
               related instances of police misconduct. But that misconduct is so
               multifarious that the allegations do not identify a discrete policy or
               custom.

Id. at *6-7.

                                                 8
                                                                                    302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 8 of 21 Document 75
       In Payne v. County of Cook, the plaintiff included, as part of the allegations in support of

his Monell claim, "broadly worded allegations of wrongdoing, such as '[t]he City of Chicago has

a practice of condoning police misconduct and not disciplining officers who engage in

misconduct.'" Case No. 15 CV 3154, 2016 U.S. Dist. LEXIS 35865, at *58 (N.D. Ill. Mar. 21,

2016). The court granted the county's motion to dismiss, in part, explaining its decision as

follows: "The court can easily dispose of the broadly worded allegations. Policy, custom, and

practice claims that are not specifically tied into Payne's core allegations about the purported task

force consisting of the employees of the Cook County Adult Probation Department, the City of

Chicago, and the FBI are impermissibly conclusory." Id. See also Arita v. Wexford Health

Sources, Inc., Case No. 15-cv-01173, 2016 U.S. Dist. LEXIS 150106, at *4, 9 (N.D. Ill. Oct. 31,

2016) (alleging defendant Wexford, "through its employees, systematically ignored his

complaints of pain and requests for treatment" and had "a policy of ignoring inmates' medical

needs") (noting, in response to Wexford's motion to dismiss, that among other deficiencies, the

complaint did not "shed any light on what Wexford's alleged policy might be – that is, what

specific policy might lead to the systemic disregard of inmates' medical needs").

       Second, Monell claims that are so broad as to encompass essentially all the activities of

the defendant entity are properly dismissed. In Young v. Peoria County, for example, the

plaintiff brought Monell claims against Peoria County and the private medical company

contracted with the county. Case No. 1:16-cv-01367-JBM, 2017 U.S. Dist. LEXIS 139919, at

*12 (C.D. Ill. Aug. 30, 2017). In evaluating the defendants' motion to dismiss, the court

determined the plaintiff's allegations were impermissibly overbroad:

               Plaintiff's allegations are a myriad of conclusory statements about
               the "policies, practices, procedures, and rules" for handling,
               screening evaluating, examining, identifying, supervising,
               monitoring, and treating inmates. However, these allegations are a
               formulaic recitation of the elements of a Monell claim followed by

                                                 9
                                                                                     302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 9 of 21 Document 75
               virtually all the activities that a local jail performs and most of its
               contact with inmates. These broad allegations, coupled with not
               identifying which particular defendant is responsible for which
               policies, practices, procedures, or rules, fail to provide sufficient
               notice of a § 1983 Monell claim.

Id. at *12-13. On this basis, the court granted the defendants' motion to dismiss. Id. at *13.

        Similarly, in Armour v. Country Club Hills, the plaintiff pled "the facts relevant to his

own injury" and then alleged the city failed to properly train and supervise its officers regarding

"the use of force, the completion of reports, and the collection of evidence." Case No. 11 C 5029,

2014 U.S. Dist. LEXIS 1849, at *23 (N.D. Ill. Jan. 8, 2014). In evaluating the defendant's motion

to dismiss, the court rejected the plaintiff's argument his allegations were sufficient to alert the

city to its alleged wrongdoing:

               The problem with Armour's allegations is that they encompass
               virtually all the activities of a police department and every contact
               it has with the public. Armour has lumped together myriad
               "customs" and "policies," and the scope of the discovery relevant
               to his claims is boundless. The allegations are in no way tailored to
               identify particular police training procedures or policies. In other
               words, discovery relevant to Armour's allegations would be the
               epitome of a fishing expedition.

Id. at 23.

        Likewise, in Freeman v. City of Crown Point, the plaintiff alleged police officers

"routinely fail to report instances of police misconduct and lie to protect each other from

punishment, and go undisciplined for doing so" and "abuse citizens in a similar manner to that

alleged by [the plaintiff] on a frequent basis," with the police department rarely making "findings

of wrongdoing." Case No. 2:13-CV-059 JD, 2014 U.S. Dist. LEXIS 16595, at *27-28 (N.D. Ind.

Feb. 11, 2014). The court found these allegations impermissibly broad, as insufficient to provide

the defendant notice of the claim against it or create a reasonable inference that the city adopted

the policy. Id. at *28-29. Moreover, the court determined that because the plaintiff alleged

multiple violations by the officers, the allegation officers "abuse citizens in a similar manner" to
                                                  10
                                                                                     302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 10 of 21 Document 75
that alleged by the plaintiff "would encompass nearly every activity of the department" and

"deprive[] the City of the notice to which it is entitled as to what policies it maintains that

deprived [the plaintiff] of his rights." Id. at 29-30.

        Further, boilerplate “failure to train” allegations that lack supporting facts have been

rejected by district courts in the Seventh Circuit. See Foy v. City of Chicago, No. 15 C 3720,

2016 U.S. Dist. LEXIS 63346, at *28-29 (N.D. Ill. May 12, 2016). Plaintiffs must come forward

with “enough factual heft to unite the cited incidents and support the reasonable inference that

they amount to a pervasive governmental practice that was the catalyst for her injury. Gill v. City

of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017); McCauley, 671 F.3d at 616.

        Like in the above cases, The Estate's Monell claim is impermissibly overbroad. (ECF No.

57 at ¶¶104-130.) The Estate claims:

            •   Defendants failed to adequately train officers, correctional employees, and
                CJF staff at all times material hereto on how to care for inmates
                intoxicated at time of intake, persons in their custody suffering from
                withdrawal symptoms, persons in their custody suffering from serious-
                acute-obvious medical conditions, and individuals in their custody in need
                of immediate medical attention, how to perform life-saving procedures,
                how to recognize serious medical emergencies, how to react to serious
                medical emergencies, amongst other failures.

            •   The failure of the Defendants to adequately train and supervise their
                employees concerning several key issues such as how to care for inmates
                intoxicated at time of intake, persons in their custody suffering from
                withdrawal symptoms, persons in their custody suffering from serious-
                acute-obvious medical conditions, and individuals in their custody in need
                of immediate medical attention, how to perform life-saving procedures,
                how to recognize serious medical emergencies, how to react to serious
                medical emergencies, demonstrated a deliberate indifference on the part of
                Defendants MC, Clarke, Schmidt, Evans, Nyklewicz, Armor and Horton
                as to whether the failure to adequately train and supervise their
                correctional employees would result in the violation of the Constitutional,
                Civil, and Statutory Rights of individuals in their custody, such as
                Fiebrink.




                                                   11
                                                                                   302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 11 of 21 Document 75
           •   [Defendants] failed to comply with the terms and provisions of the
               Consent Decree concerning healthcare; failed to follow the
               recommendations of the Court approved Medical Monitor; exhibited a
               systematic deficiency in staffing; ratified and approved a de facto policy
               of fabricating medical records; ratified and approved a de facto policy of
               failing to intervene when adequate medical care was not being provided,
               ratified and approved a de facto policy of have no policies and procedures
               required to be followed by staff, amongst other failures, these actions have
               been ratified as official policy thereby creating a culture where healthcare
               staff and correctional staff are deliberately indifferent to the Constitutional
               Rights of persons in their custody, such as Fiebrink.

           •   Milwaukee County’s policy of allowing the failures identified in the
               previous paragraphs became a de facto policy of MC, Clarke, Schmidt,
               Evans, Nyklewicz, Armor and Horton, creating a culture of indifference,
               which lead to de facto policy of officers and health care staff not being
               held accountable for their failure to provide medical care and/or call for
               medical care, further creating a de facto policy of MC, Clarke, Schmidt,
               Armor and Horton that officers and health care staff were not required to
               provide a constitutional level of health care and/or follow policies and
               procedures in regards to medical care.

(ECF No. 1 at ¶¶107, 108, 124, 126.) This is a broad, scattershot approach that encompasses

essentially all Armor’s activities in providing health care to inmates at the Milwaukee County

Jail. While The Estate attempts to distinguish "inmates intoxicated at the time of intake,"

"persons in their custody suffering from withdrawal symptoms," “serious-acute-obvious medical

conditions,” “individuals in their custody in need of immediate medical attention,” and “serious

medical emergencies, how to react to serious medical emergencies,” these identifiers are as

broad as The Estate’s use of the general term “Defendants” when describing the alleged tortious

conduct throughout the Monell claim. There is nothing sufficiently specific to put Armor on

notice of what policy or policies are at issue or which particular defendant is responsible. See

Young v. Peoria County, Case No. 1:16-cv-01367-JBM, 2017 U.S. Dist. LEXIS 139919, at *12

(C.D. Ill. Aug. 30, 2017); Hardy v. Wexford Health Sources, Inc., No. 12-CV-6554, 2015 U.S.

Dist. LEXIS 43411, 2015 WL 1593597, at *14 (N.D. Ill. Apr. 2, 2015) ("Absent allegations of

what training or staffing was lacking and how that deficiency impacted Hardy's health or that of

                                                 12
                                                                                     302724855v1 0991053
        Case 2:18-cv-00832-AJS Filed 10/30/18 Page 12 of 21 Document 75
his fellow inmates, Hardy has failed to state a claim for deliberate indifference due to a failure to

train and a failure to provide adequate staffing.") Harris v. Kruger, No. 13-CV-8584, 2015 U.S.

Dist. LEXIS 6977, 2015 WL 300497, at *5 (N.D. Ill. Jan. 22, 2015) (dismissing Monell claim

when plaintiff alleged that "as a matter of . . . practice, the CPD facilitates the very type of

misconduct at issue here by failing to adequately punish and discipline prior instance[s] of

similar misconduct, thereby leading CPD officers to believe their actions will never be

scrutinized and, in that way, directly encouraging future abuses" but "nowhere allege[d] what is

the policy or practice, only that the policy results in misconduct"). Furthermore, the attempted

specification is neutered by use of phrases like “amongst other failures” and “concerning several

key issues such as” which imply the specification is not exclusive. (ECF No. 57 at ¶¶107, 108,

124.) As such, Armor asks the Court to dismiss The Estate's Monell claim against it.

       As a consequence of these overbroad allegations, The Estate's Monell claim should be

dismissed on two bases. Fatal is the lack of sufficient specificity to notify Armor of the alleged

unlawful policy or policies at issue. See, e.g., Chaparro, 2008 U.S. Dist. LEXIS 834, at *5-6.

And, because The Estate's allegations encompass nearly the entirety of Armor's constitutional

obligation to adequately address inmates’ serious medical needs at the Milwaukee County Jail,

the Monell claim is impermissibly broad. Young, 2017 U.S. Dist. LEXIS 139919, at *12, and the

other cases cited above. Because The Estate's Monell claim is impermissibly broad, it is properly

dismissed.

       B.      The Estate of Kristina Fiebrink's Monell Claim Must Be Dismissed Because
               It Is Not Sufficiently Tethered To Its Alleged Injury.

       To support the widespread practice Monell claim, The Estate must allege facts tending to

show the alleged activity was so persistent and widespread the policymakers should have known

about the behavior and the practice was "so permanent and well-settled" as to constitute a

"custom or usage" with the force of law. See Latuszkin, 250 F.3d at 505; Calhoun, 408 F.3d at
                                              13
                                                                                     302724855v1 0991053
        Case 2:18-cv-00832-AJS Filed 10/30/18 Page 13 of 21 Document 75
379. Facts must be pled to allow the inference defendants must have had notice of an ongoing

problem such that allowing the problem to endure was akin to a conscious choice among

alternatives. Canton v. Harris, 498 U.S. 378, 389 (1989); Tuttle, 471 U.S. at 823. Only

allegations of similar incidents are sufficient to support a widespread practice Monell claim

because the defendant must have had notice that some kind of change is necessary to avoid

constitutional violations. Connick v. Thompson, 563 U.S. 51, 54 (2011); Gill, 850 F.3d at 344;

see also Ekergen v. Chicago, 538 F. Supp. 770, 773 (N.D. Ill. 1982) ("General, unspecific

allegations of frequent ‘illegal arrests’ or ’illegal searches and seizures,’ however, fail to

establish any pattern."). A single incident is insufficient to support a Monell claim.

        In Connick v. Thompson, the plaintiff asserted a widespread practice Monell claim

against a district attorney's office, alleging the prosecutors had committed a Brady violation

during his criminal trial and the office had a policy of failing to train its attorneys to produce

exculpatory evidence to opposing counsel. 563 U.S. 51, 54, 131 S. Ct. 1350 (2011). To support

his Monell claim, he alleged four criminal convictions over ten years had been overturned due to

Brady violations of the office and this was a pattern to establish deliberate indifference. Id. at 62.

The United States Supreme Court rejected the argument, finding the Brady violation in those

cases were not sufficiently similar to the violation giving rise to the plaintiff's claim. Id. at 62-63

("None of those cases involved failure to disclose blood evidence, a crime lab report, or physical

or scientific evidence of any kind. Because those incidents are not similar to the violation at issue

here, they could not have put Connick on notice that specific training was necessary to avoid this

constitutional violation.").

        Similarly, the Seventh Circuit recognized the requirement of pleading similar incidents in

Gill v. City of Milwaukee, affirming a Rule 12(c) dismissal of a widespread practice Monell



                                                  14
                                                                                      302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 14 of 21 Document 75
claim. See Gill, 850 F.3d 335. The court agreed dismissal on the pleadings was appropriate

because the plaintiff's allegations were insufficient:

               At the pleading stage, then, a plaintiff pursuing this theory must
               allege facts that permit the reasonable inference that the practice is
               so widespread so as to constitute a governmental custom. Gill's
               complaint fails to do so. It does not provide examples of other
               Milwaukee police officers taking actions similar to those
               complained of here. More importantly, it does not plausibly allege
               that such examples exist. Instead, it simply states that this de
               facto policy caused the "Defendant Detectives named supra to
               commit the aforesaid wrongful acts against Plaintiff."

Id. at 344 (internal citations omitted). That is exactly the case here.

       The Estate fatally fails to allege Armor had notice. The Estate did not include any

allegation that Armor had notice that the alleged policy of "relying on an intake assessment from

a prior jailing" was a problem and a change to that alleged policy was necessary to avoid

constitutional violations. The Estate broadly asserts that "detainees like Fiebrink will obviously

be harmed or killed by a policy that cancels the standard of care of three days because of an

intake assessment from earlier in the year." However, this is insufficiently overbroad and

conclusory to allege that Armor was on notice of this alleged policy and the constitutional

violations that could stem from it. In fact, The Estate has failed to allege any facts, and only

alleges conclusions, that demonstrate a widespread practice that was so well-settled so as to

constitute an unconstitutional custom. See, e.g., Estate of Moreland v. Dieter, 395 F.3d 747, 760

(7th Cir. 2005) (concluding that there was nothing to indicate a violation of a jail policy and that

three alleged incidents did not amount to a widespread practice that was so well-settled so as to

constitute an unconstitutional custom).

       Moreover, the Estate fails to allege any pattern or practice of medical emergencies

similar to Kristina Fiebrink's. One incident is not sufficient to establish a pattern. See, e.g.,

Thomas v. Cook County Sheriff's Dep't, 604 F.3d 293, 303 (7th Cir. 2009) (citations omitted)

                                                  15
                                                                                    302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 15 of 21 Document 75
(explaining the requisite conduct for Monell liability "must be more than one instance, or even

three"). The Estate is required to allege similar incidents sufficient to allow the Court to

plausibly infer a widespread practice as to constitute a custom with the force of law. It has not

done so. The Estate has not set forth any similar incidents to allow the Court to plausibly infer a

widespread practice. This failure is fatal to The Estate's Monell claim and it must be dismissed.

See, e.g., Thomas, 604 F.3d at 303; Gill, 850 F.3d at 344.

       C.      The Estate of Kristina Fiebrink's Monell Claim Must Be Dismissed Because
               It Has Not Sufficiently Pled The Requisite Causal Connection Between Any
               Alleged Policy Or Practice And Its Alleged Injuries.

       A Monell claim is insufficiently plead if it fails to allege facts in support of the requisite

causal connection between an alleged policy or pattern and the alleged injury. See, e.g., Estate of

Sims, 506 F.3d at 514-15. A proper Monell complainant must allege specific causation, that an

official policy or custom "not only caused the constitutional violation, but was 'the moving force'

behind it." Estate of Sims v. Cty. of Bureau, 506 F.3d 509, 514-15 (7th Cir. 2007) ("The first

question, therefore, is whether the complaint alleges a direct causal link between a policy or

custom [] and the alleged constitutional violations."); see also Arlotta v. Bradley Ctr., 349 F.3d

517, 522 (7th Cir. 2003). Alleging a policy or custom was "likely" to have caused a particular

violation is insufficient. White v. Chicago, Case No. 90 C 6336, 1991 U.S. Dist. LEXIS 13869,

at *16 (N.D. Ill. Sep. 23, 1991) (citing Spell v. McDaniel, 824 F.2d 1380, 1389 (4th Cir. 1987),

cert. denied, 484 U.S. 1027, 108 S. Ct. 752 (1988); and City of Canton v. Harris, 489 U.S. 387,

391, 109 S. Ct. 1197 (1989)). Moreover, alleging a policy was a factor or a contributing factor in

the alleged constitutional injury is also insufficient. See Johnson v. Cook Cty., 526 F. App'x 692,

695 (7th Cir. 2013).

       Along these lines, it is important to recognize the Seventh Circuit has held, consistent

with the directive of the United States Supreme Court, that "but for" causation of injury is

                                                16
                                                                                    302724855v1 0991053
        Case 2:18-cv-00832-AJS Filed 10/30/18 Page 16 of 21 Document 75
insufficient for Monell liability as a matter of law. See Wilson v. Cook Cty., 742 F.3d 775, 784

(7th Cir. 2014) (citing Bd. of Cnty. Comm'rs v. Brown, 520 U.S. 397, 410, 117 S. Ct. 1382

(1997)) ("[T]he decision to hire [the official] was not the cause of [the plaintiff's] injury in

anything but the 'but for' sense. It was not, in other words, the 'moving force' behind the injury.");

Brown, 520 U.S. at 410 ("Every injury suffered at the hands of a municipal employee can be

traced to a hiring decision in a 'but-for' sense: But for the municipality's decision to hire the

employee, the plaintiff would not have suffered the injury. To prevent municipal liability for a

hiring decision from collapsing into respondeat superior liability, a court must carefully test the

link between the policymaker's inadequate decision and the particular injury alleged."); City of

Springfield, Mass. v. Kibbe, 480 U.S. 257, 267-68, 107 S. Ct. 1114 (1987) ("In some sense, of

course, almost any injury inflicted by a municipal agent or employee ultimately can be traced to

some municipal policy. Finding §1983's causation requirement satisfied by such a remote

connection, however, would eviscerate Monell's distinction, based on the language and history of

§1983, between vicarious liability and liability predicated on the municipality's own

constitutional violations."); Pembaur v. City of Cincinnati, 475 U.S. 469, 484 n.11, 106 S. Ct.

1292 (1986). See also Spearman v. Elizondo, 230 F. Supp. 3d 888, 894 (N.D. Ill. 2016) ("to

prevail on a Monell claim, … [i]t is not enough for a plaintiff to show merely that the custom or

policy was the but-for cause of her injury"); Scheidler v. Metro. Pier & Exposition Auth., Case

No. 16-CV-4288, 2017 U.S. Dist. LEXIS 37724, at *10 (N.D. Ill. Mar. 16, 2017) (citations

omitted) ("Pleading that a municipality's policy is a "but for" cause of an alleged injury is

insufficient as a matter of law."). 1




1
 The majority of other federal circuits have also rejected "but for" causation for Monell claims. See Scheidler, 2017
U.S. Dist. LEXIS 37724, at *10 n. 4 (collecting cases).
                                                        17
                                                                                                  302724855v1 0991053
          Case 2:18-cv-00832-AJS Filed 10/30/18 Page 17 of 21 Document 75
          Seventh Circuit district courts have repeatedly enforced this principle by granting

motions to dismiss. In Mikolon v. City of Chicago, the plaintiff set forth vague allegations the

city failed to train its officers in avoiding "unconstitutional and criminal misconduct," failed to

investigate allegations of or discipline its officers as to "unconstitutional and criminal

misconduct," and condoned or embraced a "code of silence" concerning reports of

"unconstitutional and criminal misconduct." Case No. 14 CV 1852, 2014 U.S. Dist. LEXIS

171318, at *13-14 (N.D. Ill. Dec. 11, 2014). The court granted the defendant's motion to dismiss,

finding that without the requisite "factual link," namely, factual allegations to support the notion

that a well-settled policy was the moving force behind the police officers' conduct, the plaintiff's

Monell claim "approach[ed] too closely a claim that s[ought] to hold the City responsible for all

official actions of its employees." Id. at *15. Similarly, in Chaparro v. Powell, the court

determined the plaintiff's allegations of a "code of silence," or "city-wide acceptance of police

misconduct," failed to "plausibly suggest" a causal link between a municipal policy and his

injury:

                He asserts a general lawlessness among CPD officers caused the
                violations surrounding his arrest. But he provides no facts to show
                that link; and the policy he alleges is so nebulous that any
                connection to a particular constitutional violation is highly
                attenuated. Indeed, the injury Chaparro allegedly suffered is no
                more related to the "code of silence" than any other injury caused
                by any other kind of police misconduct.

2008 U.S. Dist. LEXIS 834, at *5, 7 (further noting that, under the plaintiff's logic, "any instance

of police misconduct would be 'caused' by the 'code of silence' because any misconduct could be

linked to an officer's imputed belief he could escape punishment"). See also Wilson v. City of

Chicago, Case No. 17 C 2525, 2017 U.S. Dist. LEXIS 172649, at *6 (N.D. Ill. Oct. 18, 2017)

(finding the plaintiff's causal allegations, namely that a failure to train and supervise led to the

plaintiff's injury, insufficient, noting the plaintiff failed to allege, among other things, "how a

                                                18
                                                                                    302724855v1 0991053
          Case 2:18-cv-00832-AJS Filed 10/30/18 Page 18 of 21 Document 75
failure to train or supervise created the circumstances in which the officers were able to violate

his civil rights").

        The court also considered the required causal connection in Peacock v. Rigsby, Case No.

15 C 1884, 2016 U.S. Dist. LEXIS 46994 (N.D. Ill. Apr. 7, 2016). In Peacock, the plaintiff

alleged the defendant implemented and maintained policies "to cut medical costs" and further

asserted his allegedly deficient treatment was caused by said policies. Id. at *7-8. The court

found such allegations insufficient:

                 Peacock's allegation of a cost-cutting policy is too speculative and
                 untethered to his injury to support his claim. His factual allegations
                 do not plausibly allege how a cost-cutting policy could possibly
                 have caused his infection. Peacock alleges that his infection was
                 caused by a failure to change his bandages frequently enough or
                 give him a sufficient regimen of antibiotics. Peacock fails to allege
                 that the cost of bandages and antibiotics is a significant percentage
                 of Wexford's budget such that a cost-cutting policy would have
                 entailed restricting provision of bandages and antibiotics. Even if
                 Peacock had made such an allegation, the Court finds such an
                 allegation to be speculative and implausible absent additional facts
                 from which the Court could infer that a cost-cutting policy existed
                 that would have impacted the kind of treatment Peacock allegedly
                 received.

Id. at *7-8. Thus, the court granted Wexford's motion to dismiss. Id. at *12. See also Taylor v.

Wexford Health Sources, Inc., No. 15 C 5190, 2016 U.S. Dist. LEXIS 76341, at *13-14 (N.D.

Ill. June 13, 2016) ("Instead of tying his injury to specific policies, Taylor has chosen to provide

a laundry list of ten alleged policies maintained by Wexford. Without additional facts to allow

the Court to infer that these policies impacted the care Taylor received, they do not support a

Monell claim against Wexford.").

        This district has followed the Seventh Circuit's holding on "but for" causation in at least

one case. See Orlowski v. Milwaukee Cty., Case No. 13-CV-1318-PP, 2016 U.S. Dist. LEXIS

53537, at *56 (E.D. Wis. Apr. 21, 2016) ("[T]he plaintiff argues that the County is liable for Mr.

Orlowski's death, but his causation theory does not adequately account for the difference
                                            19
                                                                                      302724855v1 0991053
         Case 2:18-cv-00832-AJS Filed 10/30/18 Page 19 of 21 Document 75
between a 'but for' cause, which is not sufficient to impose liability under Monell, and a 'moving

force' or proximate cause of a constitutional violation.").

       The Estate's Monell claim can only proceed if it has sufficiently alleged proximate cause,

that is, the alleged widespread practice was the moving force driving its alleged injuries. See,

e.g., Wilson, 742 F.3d at 784. It fails to do so. The Estate uses the Monell nomenclature, alleging

Kristina Fiebrink's injuries were proximately caused by policies and practices of Defendants; that

Defendants' failure to train and supervise employees "was a direct and proximate cause of the

violations of Fiebrink's Constitutional, Civil, and Statutory Rights" and "was a direct and

proximate cause of Fiebrink's suffering and death[;]" and "each and every one of the above-

mentioned policies, practices, and or customs/was a direct and proximate cause of the violation

of Fiebrink's Constitutional, Civil, and Statutory Rights, which lead to the injuries and damages

suffered by Fiebrink." (ECF No. 57 at ¶¶104-110.) This language is, however, insufficient

because it is conclusory. The Estate does not allege any facts that establish how specific Armor

policies were the moving force behind Kristina Fiebrink's injuries.

       Seventh Circuit case law is clear, a Monell claim must allege facts in support of the

causal connection between an alleged policy or pattern and the alleged individual injury, namely

proximate cause. See, e.g., Estate of Sims, 506 F.3d at 514-15; Wilson, 742 F.3d at 78. The

Estate, however, has only set forth conclusory allegations and has failed to allege facts to

establish how the alleged practices proximately caused Kristina Fiebrink's injuries. Because The

Estate has failed to plead with any specificity how any alleged policy or practice was the moving

force behind Kristina Fiebrink's alleged injuries, the Monell claim against Armor must be

dismissed. See Mikolon, 2014 U.S. Dist. LEXIS 171318, at *13-14; Peacock, 2016 U.S. Dist.

LEXIS 46994, at *7-8.



                                                 20
                                                                                   302724855v1 0991053
        Case 2:18-cv-00832-AJS Filed 10/30/18 Page 20 of 21 Document 75
                                         CONCLUSION

       The Estate's Monell claim against Armor must be dismissed for three reasons: 1) It is

overbroad and lacks the requisite detail; 2) there is no alleged widespread policy that caused

similar incidents; and 3) the alleged policy is not the moving force behind its alleged injury.

       Dated this 30th day of October, 2018.

                                                  /s/ Jill M. Munson
                                                  Jill M. Munson
                                                  State Bar No. 1019540
                                                  Michael P. Russart
                                                  State Bar No. 1023128
                                                  Tomislav Z. Kuzmanovic
                                                  State Bar No. 1003563
                                                  Alyssa A. Johnson
                                                  State Bar No. 1086085
                                                  Attorneys For Armor Correctional Health
                                                  Services, Inc.; Brooke Shaikh APNP; And
                                                  Brandon Decker APNP
                                                  HINSHAW & CULBERTSON LLP
                                                  100 E. Wisconsin Avenue, Suite 2600
                                                  Milwaukee, WI 53202
                                                  Phone No. 414-276-6464
                                                  Fax No. 414-276-9220
                                                  E-mail Address(es):
                                                  jmunson@hinshawlaw.com
                                                  mrussart@hinshawlaw.com
                                                  tkuzmanovic@hinshawlaw.com
                                                  ajohnson@hinshawlaw.com




                                                 21
                                                                                    302724855v1 0991053
        Case 2:18-cv-00832-AJS Filed 10/30/18 Page 21 of 21 Document 75
